Citation Nr: 1646250	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-08 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left thigh disorder, to include as secondary to service-connected disabilities.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.  

3.  Entitlement to service connection for sleep apnea or sleep disorder, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  

6.  Entitlement to service connection for right ulnar neuropathy, to include as secondary to service-connected disabilities.  
7.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, to include depression and anxiety disorders, including as secondary to service-connected disabilities.  

8.  Entitlement to a disability rating in excess of 10 percent for low back disorder.  

9.  Entitlement to an effective date prior to November 17, 2008, for service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to August 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and April 2010 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The reopened issues of entitlement to service connection for a left thigh disorder and posttraumatic stress disorder (PTSD), as well as the issues of entitlement to service connection for hypertension, erectile dysfunction, right ulnar neuropathy, and a psychiatric disorder other than PTSD, as well as the claim for an increased rating for a low back disorder are addressed in the remand portion of the decision below.  


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied the claim of service connection for a left thigh disorder because there was no evidence of a current disability; the Veteran did not appeal the decision regarding this issue or submit material evidence within the year following notification of that decision.  

2.  The evidence received since the September 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a left thigh disorder.  

3.  In a February 2008 rating decision, the RO denied the claim of service connection for PTSD because there was no evidence of any inservice stressor; the Veteran did not appeal the decision or submit material evidence within the year following notification of that decision.  

4.  The evidence received since the February 2008 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.  

5.  The Veteran has not had sleep apnea at any time during the appeal period; his sleep disturbance symptomatology is part of his diagnosed psychiatric disorder; a separately diagnosed sleep disorder has not been shown.  

6.  The Veteran submitted a timely appeal of the September 2003 rating decision's denial of service connection for a right shoulder disorder, but subsequently withdrew his appeal in a January 2007 letter.  

7.  On November 17, 2008, the Veteran filed a claim to reopen the issue of entitlement to service connection for a right shoulder disorder.  

8.  In the March 2010 rating decision, the RO reopened and granted entitlement to service connection for a right shoulder disorder, effective November 17, 2008.  


CONCLUSIONS OF LAW

1.  The September 2003 RO decision, which denied the Veteran's claim of service connection for a left thigh disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left thigh disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The February 2008 RO decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  The criteria for service connection for sleep apnea or sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).  

6.  An effective date prior to November 17, 2008, for the grant of service connection for a right shoulder disorder is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

New and Material Evidence

The Veteran is seeking to reopen his claims of entitlement to service connection for a left thigh disorder and PTSD, which were initially denied by rating decisions dated in September 2003 and February 2008 respectively.  The claim for service connection for a left thigh disorder was denied on the basis that there was no evidence of a current disability and no evidence of any such disability in service.  The claim for service connection for PTSD was denied on the basis that there was no evidence of any inservice stressors or treatment for PTSD or any other psychiatric complaints.  See generally, 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2015).  

The Veteran submitted a notice of disagreement with the September 2003 decision, but not as to the denial of the claim for service connection for left thigh disorder.  Likewise, he did not appeal the February 2008 decision.  Additionally, new and material evidence was not received within the time in which to appeal the decisions with regard to these claims.  See 38 C.F.R. § 3.156(b).  Thus, the September 2003 decision is final as to the denial of service connection for a left thigh disorder and the February 2008 decision is final as to the denial of service connection for PTSD.  38 U.S.C.A. § 7105); 38 C.F.R. §§ 20.302, 20.1103.  

The RO received the Veteran's claims to reopen the issues of entitlement to service connection for a left thigh disorder and PTSD in November 2008.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to VA; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The RO has adjudicated the claims to reopen service connection for a left thigh disorder and posttraumatic stress disorder on a de novo basis.  However, to establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105.  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Left Thigh

The evidence of record at the time of the September 2003 rating decision consisted of the Veteran's service treatment records reflecting a complaint of radiating low back pain in December 2001 that was assessed as a mid-back strain.  Evidence of record also included an August 2003 VA separation physical that showed the Veteran complained of chronic left thigh pain radiating from the left epididymis.  The diagnosis was chronic left thigh pain, without pathology, and "most likely" connected to epididymitis, left side.

The evidence associated with the claims file subsequent to the September 2003 rating decision includes private treatment records dated from May 2007 to September 2008 that show a diagnosis of lumbar back pain, with radiculopathy into the left leg.  Service connection is in effect for a low back disorder.  

The private treatment records indicating a current diagnosis for the Veteran's left thigh pain, radiculopathy, are new, in that they were not previously of record.  The private treatment records indicate a current disability, and suggest that there may be an etiological link between any current left thigh radiculopathy and the Veteran's service-connected low back disorder.  

Since the lack of evidence of a current disorder was the bases for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This newly submitted evidence at least triggers the duty to assist by providing evidence associating the currently diagnosed left leg radiculopathy to his service-connected low back disorder.  

New and material evidence has been received to reopen the claim for service connection for a left thigh disorder, and reopening the claim is warranted.  

PTSD

The evidence of record at the time of the February 2008 rating decision consisted of the Veteran's service treatment records reflecting no psychiatric complaints, findings, treatment, or diagnoses and his service personnel records reflect no combat experiences.  Evidence of record also included VA treatment records showing complaints of anxiety in February 2006 and treatment for diagnosed PTSD, childhood-based, as early as December 2006.  The Veteran's February 2008 written statement was also of record, indicating that he began to experience PTSD symptoms in service after the terrorist attacks on September 11, 2001, but did not seek treatment until 2006.  

The evidence associated with the claims file subsequent to the February 2008 rating decision includes Department of Defense (DOD)/VA treatment records dated from September 2006 to December 2015 that show diagnoses of major depressive disorder and PTSD.  Several records note the Veteran's symptoms had been observed since his service.  A December 2015 Statement of Medical Examination and Duty Status indicates that the Veteran's records were reviewed and that he had a history of mood swings and anger.  The statement was prepared to determine the nature and extent of PTSD and major depressive disorder.  The examiner noted that the disorders were incurred in the line of duty as the Veteran was on active duty at the time of the incident.  The diagnosis was PTSD and the report indicates that the disorder was aggravated "with" service.  

The DOD/VA treatment records indicating a current diagnosis of PTSD that was aggravated with service are new, in that they were not previously of record.  The DOD/VA treatment records indicate a current disability, and suggest a relationship between the currently diagnosed PTSD and the Veteran's service.  

Since the lack of evidence showing a relationship with the Veteran's service and his PTSD was in part the bases for the denial of the claim in the prior decision, this new evidence relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence has been received to reopen the claim for service connection for PTSD, and reopening the claim is warranted.  

Service Connection

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disorder or disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran contends that he currently has a sleep disorder or sleep apnea due to his service-connected disabilities.  He believes that the chronic pain he experiences from his service-connected disabilities causes chronic sleep disturbance.  

The Veteran's service treatment records show no relevant complaints, findings, treatment, or diagnoses of a sleep disorder in service.  Post-service VA and private treatment records show no diagnosed sleep disorder, including sleep apnea.  A September 2006 VA psychiatric treatment record notes the Veteran attributed his trouble sleeping to his chronic pain, but subsequent VA psychiatric treatment records associate his complaints of sleep disturbance to his diagnosed PTSD.  

The March 2010 VA examination report indicates that the Veteran reported that his pain doctor believed his pain caused his sleep disturbance and was not due to sleep apnea.  However, on physical examination, the examiner found no current objective evidence for sleep apnea or any respiratory condition, or any objective evidence of pathology for a sleep disorder.  A March 2010 VA psychiatric examination also addressed the Veteran's complaints of interrupted sleep as a symptom of his diagnosed PTSD and bereavement.  

The evidence does not establish a separate or distinct diagnosis of a sleep disorder, to include sleep apnea, for which service connection may be granted.  The symptomatology of the Veteran's claimed sleep disorder has been found to be a symptom of his diagnosed psychiatric disorder.  The evidence does not show a separate and distinct disorder manifested by sleep disorder.  

To the extent that the Veteran asserts that he currently has a separate and distinct sleep disorder, to include sleep apnea, his statements are not competent evidence to establish a current diagnosis or to provide an etiological opinion that any such disorder is related to his military service.  Moreover, the evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has provided no medical opinion diagnosing a separate and distinct sleep disorder.  

As such, the preponderance of the evidence is against the claim of service connection for a sleep disorder, to include sleep apnea; there is no doubt to be resolved; and service connection is not warranted for the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Earlier Effective Date for Service Connection

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  

The effective date of a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (r); see Sears v. Principi, 16 Vet. App. 244, 248 (2002).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400 (a).  

The Veteran is seeking an effective date prior to November 17, 2008, for the award of service connection for a right shoulder disorder.  He contends that the award of service connection for his right shoulder disorder should be effective the day of his VA separation examination, August 8, 2003.  

In June 2003, prior to his discharge from service, the Veteran filed his original claim seeking service connection for a right shoulder disorder.  In September 2003, the RO issued a rating decision that denied service connection for the right shoulder disorder.  Although the Veteran initially appealed the determination, he withdrew his appeal of the issue in correspondence received in January 2007.  Thus, the September 2003 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On November 17, 2008, the Veteran filed the present claim seeking to reopen the issue of entitlement to service connection for a right shoulder disorder.  In the March 2010 rating decision, the RO reopened and granted entitlement to service connection for right shoulder disorder, effective November 17, 2008. 

After thorough consideration of the evidence of record, the Board concludes that an effective date prior to November 17, 2008, is not warranted for the grant of service connection for the Veteran's right shoulder disorder.  38 C.F.R. § 3.400 (r).  Although the Veteran initiated an appeal of the original denial of his claim, he clearly withdrew that appeal in writing before it was considered by the Board.  The date of receipt of the claim to reopen is November 17, 2008, and no earlier claim, formal or informal, is shown.  An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  As there is no evidence of a claim to reopen the issue of entitlement to service connection for a right shoulder disorder prior to November 17, 2008, there is no legal basis upon which to assign an effective date prior that date.


ORDER

New and material evidence having been received, the claim of service connection for a left thigh disorder is reopened, and, to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of service connection for PTSD is reopened, and, to this extent only, the appeal is granted.  

Service connection for sleep apnea or a sleep disorder is denied.  

An effective date prior to November 17, 2008, for the award of service connection for a right shoulder disorder is denied.


REMAND

On the reopened claims for service connection for a left thigh disorder and PTSD, as well as the claims for service connection for hypertension, erectile dysfunction, right ulnar neuropathy, a psychiatric disorder other than PTSD, and the claim for an increased evaluation for a low back disorder, the evidence of record is insufficient to decide the claims.  Further development is required.  

VA is obligated to provide an examination and/or opinion where the record contains evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although an April 2010 VA examiner found that there was no objective findings of peripheral or spinal nerve process on examination and therefore no radiculopathy was found, earlier VA and private treatment records, as well as the March 2010 VA examination report show diagnoses of low back radiculopathy into the left leg and right ulnar neuropathy.  Further, the April 2010 VA examiner noted that physical examination revealed the Veteran's right grip was slightly less than that of the left hand.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the competent medical evidence of record tends to show diagnoses of low back radiculopathy into the left leg and right ulnar neuropathy during the pendency of his service connection claims.  A new VA examination and opinions that address these earlier diagnoses must be provided.  

With regard to the Veteran's claims for service connection for hypertension, erectile dysfunction, and a psychiatric disorder, to include PTSD, the March 2010 VA general medical and psychological examiners stated that to provide opinions on the etiology of these disabilities would require resorting to speculation to determine whether they were related to his military service or were either proximately caused or aggravated by his service-connected disabilities.  Although a medical examiner's conclusion that an etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a conclusive opinion, it is not clear from the opinions whether the examiners were unable to provide opinions due to the limitations of knowledge in the medical community or due to those of the particular examiners.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

With regard to the claim for service connection for erectile dysfunction, the examiner noted that many factors might contribute to erectile dysfunction, including pain medications, but did not address whether the pain medications for the Veteran's service-connected disabilities were causing or aggravating his diagnosed erectile dysfunction.  

Likewise, regarding the claim for service connection for hypertension, the examiner observed that many factors could cause or contribute to elevated blood pressure, but that chronic pain on chronic hypertension was not clearly defined.  The VA psychological examiner offered no rationale as to why it would be resorting to speculation to opine on whether the Veteran's psychiatric disorders, diagnosed as PTSD and bereavement, were aggravated by his service-connected disabilities.  As such, new VA medical opinions are required.  

The December 2015 DOD/VA Statement of Medical Examination and Duty Status indicates that the Veteran had a history of mood swings and anger; that his PTSD and major depressive disorder was incurred on active duty, and that his diagnosed PTSD was aggravated by his service.  The March 2010 VA psychological examiner did not address whether the Veteran's diagnosed PTSD had its onset in service or was aggravated by the Veteran's service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, another opinion should be obtained on remand.  

The Veteran was last afforded a VA examination in April 2010 to address the current severity of his low back disorder.  However, regulations with regard to rating service-connected joint disorders require that VA examinations also include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing by evaluating range of motion.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's April 2010 VA orthopedic examination report does not adequately comply with 38 C.F.R. § 4.59.  

Evidence of record further reflects that the Veteran receives ongoing VA medical treatment for his service-connected lumbar spine disorder and other disabilities including psychiatric disorder, erectile dysfunction, and hypertension, at Orlando VA Medical Center (VAMC) and Orange City VA outpatient clinic.  As evidence of record only includes treatment records dated up to March 2012 from these facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to service connection for a left thigh disorder, a psychiatric disorder, to include PTSD, depression and anxiety, hypertension, erectile dysfunction, and right ulnar neuropathy, as well as a claim for an increased disability rating for low back disorder. 

Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from the Orlando VAMC and VA Orange City outpatient clinic from March 2012 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination or examinations by appropriate medical professionals to determine whether any neurological disorder of the right upper extremity, to include right ulnar neuropathy, as well as for a left thigh disorder, to include radiculopathy, are related to his military service or to a service-connected disorder.  The claims file and all electronic records must be made available and reviewed by the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on review of all the evidence of record, the examiner must opine as to whether any currently or previously diagnosed neurological disorder of the right upper and/or left lower extremities had its onset in service or is otherwise related to service, or any incident therein, or was caused or aggravated by his service-connected epididymitis, low back, cervical spine, and/or right shoulder disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded a VA examination or examinations by appropriate medical professionals to determine whether hypertension and erectile dysfunction are related to his military service or to a service-connected disorder.  The claims file and all electronic records must be made available and reviewed by the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on review of all the evidence of record, the examiner must opine as to whether hypertension and erectile dysfunction began in service or is otherwise related to service, or any incident therein, or was caused or aggravated by his service-connected epididymitis, low back, cervical spine, and/or right shoulder disabilities, to include whether hypertension and erectile dysfunction were aggravated by any medications taken for his service-connected disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded a VA mental health examination by an appropriate medical professional to determine whether a psychiatric disorder, to include PTSD, depression, anxiety disorder, and/or bereavement, are related to his military service or to a service-connected disorder.  The claims file and all electronic records must be made available and reviewed by the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on review of all the evidence of record, the examiner must opine as to whether any currently or previously diagnosed psychiatric disorder preexisted service.  If so, the examiner must state the specific factual evidence in the record upon which this finding was made.  

If the examiner finds that any currently or previously diagnosed psychiatric disorder preexisted service, the examiner must state whether that disorder was not aggravated by the Veteran's service.  The examiner must state the specific factual evidence in the record upon which this finding was made.  

If it is determined that the Veteran had no preexisting psychiatric disorder, the examiner must opine whether any previously or currently diagnosed psychiatric disorder had its onset in service or is otherwise related to service, or any incident therein, or was caused or aggravated by his service-connected disabilities.  

The examiner must provide a complete rationale for all opinions expressed that addresses the December 2015 DOD/VA Statement of Medical Examination and Duty Status, as well as the Veteran's statements regarding the onset of his symptoms.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded a VA examination to determine the severity of his service-connected low back disorder.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse. 

The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.  

6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

7.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


